Mr. Justice McIver.
I concur in the result upon twro grounds, which I will proceed to state briefly.
1st. It does not seem to me that, under the well settled rule respecting retrospective legislation, the act of 1885 can be given a retroactive effect. It is quite clear that there are no words in the act expressly declaring an intent that it 'shall be retrospective, so far at least as the renewal of judgments is concerned, and I think it is equally clear that there is nothing in the act which necessarily implies such an intention. It will be observed that section 2 of the act, which is the only portion of it relating to section 310 of the Code of Procedure, is divided into five subdivisions, each relating to distinct and different subjects ; and while subdivision 1 does in terms refer to judgments recovered after 25th of November, 1873, there is no such reference in subdivision 2, which is the only subdivision relating to the renewal of judgments. On the contrary, the language there used is : “A final *389judgment” — which, under the well settled rule as to retrospective legislation, must be read as: “A final judgment hereafter entered.” It will also be observed that the introductory language of section 2 of .the act of 1885, referring to section 310 of the Code (the act of 1873), is not, as we often find, that such section be stricken out or repealed, but the language is that the section be amended. So, too, the repealing clause of the act of 1885 does not in terms repeal so much of the act of 1873 as had been inserted in the Code as section 310, but it only repeals such acts and parts of acts as are inconsistent with the act of 1885. If, therefore, a prospective and not a retrospective operation be given to subdivision 2 of section 2 of the act of 1885, there is nothing in the provisions of that subdivision inconsistent with so much of the provisions of section 310 of the Code as prescribe the time within which a judgment recovered after November 25, 1873, may be renewed, but they may both stand together — the one applying to judgments recovered after November 25, 1873 and before the passage of the act of 1885, while the other applies to judgments recovered after the passage of that act.
2nd. But even if I should be in error in the view just presented, there is another ground,'alluded to in the opinion of Mr. Justice McGowan, upon which the judgment below should be affirmed. Conceding, for the purpose of this inquiry, that the legislature could, without infringing the constitution, reduce the time previously allowed for the renewal of judgments previously recovered, in analogy to the doctrine by which legislation altering the time within which an action may be brought, has been sustained, even when applied to existing causes of action, yet the rule in such cases is that such legislation must afford a reasonable time within which existing rights of action may be enforced. As is said in Cooley on Cons. Lim., 366 (2nd edit.): “It is essential that such statutes shall allow a reasonable time after they take effect for the commencement of suits upon existing causes of action.” This rule would be clearly violated if the act of 1885 is applied to this case, for no time whatever has been allowed the plaintiff to renew her judgment after the passage of the act. Under the law as it stood up to the time of the passage of the act of 1885, the plaintiff had a right to renew her judgment at any *390time within the period prescribed by the act of 1873 or section 310 of the Code, to wit, thirteen years; and, under the rule above stated, the legislature could not deprive her of such right, without affording her a reasonable time for the exercise of such right, after the passage of the act reducing the time originally allowed — and this the act of 1885 fails to do. The time, as prescribed by the act of 1885 (ten years from the date of the original entry of the judgment), had expired before the passage of that act, and the plaintiff, relying on the law in force at the expiration of the ten years' from the original entry of her judgment, was fully justified in forbearing to exercise her right of renewal within that period, because the law then informed her that she would be allowed an additional period of three years within which she might exercise such right; and she could not be deprived of such additional time under the rule above stated, unless the depriving act had allowed her a reasonable time after its passage to exercise her existing right of renewal. But the act of 1885, so far from making any such provision, would, if applied to this case, absolutely destroy the plaintiff’s right to renew her judgment, guaranteed to her by the law in force at the time she recovered her judgment, and which continued in force up to the time of the passage of the act of 1885, which, it is claimed, destroyed her then existing right.
If the legislature should pass an act in such terms as made it clearly retrospective, reducing the period prescribed for the limitation of a right of action on a promissoi’y note from six to four years, such act could not, under the rule, be applied to an action on a note which had been past due for five years at the time of the passage of such act. Upon the same principle I do not think the act of 1885 can be applied to this case.
Mr: Chief Justice Simpson concurred in the result and in the separate opinion of Mr. Justice Mclver.
Judgment affirmed.